DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending, claims 16-17 are newly added, and claims 1-17 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112b Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging device” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the limitation “compression-encode an image signal indicating a medial capture image by a subset of pixels…transmit the image signal compression-encoded by the subset of pixels” is unclear. It is unclear if it is a subset of pixels in an image signal that is being compression-encoded or the compression-encoding of an image signal is being done by a subset of pixels. Claims 2-14 and 16-17 are rejected due to their dependency on claims 1 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (US 2018/0070106).
Regarding claim 1, Han discloses a medical observation device comprising: circuitry (encoder 400, figure 4 | hardware…[0130]; the transmitting computing and communication device…using an encoder [0132]) configured to: compression-encode an image signal indicating a medical captured image (see compressed bitstream, figure 4 | video stream can be a medical capture image) by a subset of pixels (processed in units of blocks [0042]; a segment, a slice, or any other portion of a frame [0039]) that is smaller than the medical captured image, the medical captured image being obtained by capturing an observation target by an imaging device (this element is interpreted under 35 USC 112(f) as an image sensor | video camera [0026]); and transmit the image signal compression-encoded by the subset of pixels (transmit or store an output bitstream [0076]).  
Regarding claim 2, Han further discloses the circuitry is configured to transform a frequency of the image signal (transform …based on spatial frequency [0044]), quantize the frequency-transformed image signal (quantization unit…[0045]), and allocate a code to the image signal (entropy encoded…[0045]), and thereby compression-encodes the image signal by the subset of pixels (compressed bitstream, figure 4).  
Regarding claim 9, Han further discloses the subset of pixels is in a plurality of lines (block…a slice [0039]) of the medical captured image.  
Regarding claim 11, Han further discloses the circuitry is configured to transmit the compression-encoded image signal in wired communication (wired communication medium [0025]).  
Regarding claim 12, Han further discloses the circuitry is configured to transmit the compression-encoded image signal in wireless communication (wireless communication medium [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881), in view of Han (US 2018/0070106).
Regarding claim 1, Cover discloses a medical observation device (see probe/endoscope in figure 1) comprising: circuitry (420 and 430, figure 3 | signal processing components 410-440 [0061]) configured to: compression-encode an image (the video image signal…compressed…a variable compression algorithm [0043]; processed by channel encoder 430…[0055]), the medical captured image being obtained by capturing an observation target by an imaging device (this element is interpreted under 35 USC 112(f) as an image sensor | image sensor 410, figure 3); and transmit the image signal compression-encoded (compressed and encoded video image data is wirelessly transmitted [0060]). Cover is silent regarding compression-encode an image signal indicating a medical captured image by a subset of pixels that is smaller than the medical captured image; and transmit the image signal compression-encoded by the subset of pixels.
Han teaches video compression with breaking each image into smaller portions, such as blocks, and generating an output bitstream using techniques to limit the information included for each block in the output ([0019]). An encoder (400, figure 4) has an input video stream (402, figure 4) transmitted to an intra/inter prediction unit (410). The block may be transformed with Discrete Cosine Transform (DCT) into the frequency domain using a transform unit (420, figure 4; [0044]). A quantization unit converts the transform coefficients into discrete quantum values (430, figure 4; [0045]). The quantized transform coefficients can be entropy encoded by an entropy encoding unit (440, figure 4; [0045). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Cover with the encoder (specifically 410, 420, 430, and 440, figure 4; Han) as taught by Han to be able to encode a block of an image. Doing so would provide high-resolution video/image transmitted over communication channels having limited bandwidth ([0001]). The modified device would compression-encode an image signal indicating a medical captured image by a subset of pixels (processed in units of blocks [0042]; Han; a segment, a slice, or any other portion of a frame [0039]) that is smaller than the medical captured image; and transmit the image signal compression-encoded by the subset of pixels (compressed and encoded video image data is wirelessly transmitted [0060]; Cover).
Regarding claim 2, Han further teaches the circuitry is configured to transform a frequency of the image signal (transform …based on spatial frequency [0044]), quantize the frequency-transformed image signal (quantization unit…[0045]), and allocate a code to the image signal (entropy encoded…[0045]), and thereby compression-encodes the image signal by the subset of pixels (compressed bitstream, figure 4).  
Regarding claim 5, Cover further discloses the circuitry is configured to add an error correcting code (Forward Error Correcting FEC code [0055]; Cover) by the subset of pixels.  
Regarding claim 9, Han further teaches the subset of pixels is in a plurality of lines (block…a slice [0039]) of the medical captured image.  
Regarding claim 10, Cover further discloses the circuitry is configured to change a way of compression-encoding in accordance with one or both of an operation state of a predetermined medical apparatus and a type of a procedure to be performed (variable compression algorithm…in response to the quality of the wireless link [0043]; Cover | the quality of the wireless link interpreted as an operation state).  
Regarding claim 11, Cover further discloses the circuitry is configured to transmit the compression-encoded image signal in wired communication (can also include…a wired connection…transfer of video image data [0026]; Cover).  
Regarding claim 12, Cover further discloses the circuitry is configured to transmit the compression-encoded image signal in wireless communication (antenna 450, figure 3; Cover).  
Regarding claim 13, Cover further discloses the imaging device configured to be inserted into an inside of a body of a patient (see 12, figure 1) and image the inside of the body ([0026]; Cover).  
Regarding claim 15, Cover discloses a medical observation system (see figure 1) comprising: a transmission side medical observation device (see endoscope in 1) including transmission circuitry (420 and 430, figure 3 | signal processing components 410-440 [0061]) configured to: compression-encode an image signal (the video image signal…compressed…a variable compression algorithm [0043]; processed by channel encoder 430…[0055]), the medical captured image being obtained by capturing an observation target by an imaging device (this element is interpreted under 35 USC 112(f) as an image sensor | image sensor 410, figure 3), and transmit the image signal compression- encoded (wirelessly transmitted [0060]); and a reception side medical observation device including reception circuitry (see 20, figure 4) configured to: receive the compression-encoded image signal transmitted from the transmission side medical observation device (see antenna and 510, figure 4), and process the received compression- encoded image signal (see 520-550, figure 4). Cover is silent regarding compression-encode an image signal indicating a medical captured image by a subset of pixels that is smaller than the medical captured image; and transmit the image signal compression- encoded by the subset of pixels.
Han teaches video compression with breaking each image into smaller portions, such as blocks, and generating an output bitstream using techniques to limit the information included for each block in the output ([0019]). An encoder (400, figure 4) has an input video stream (402, figure 4) transmitted to an intra/inter prediction unit (410). The block may be transformed with Discrete Cosine Transform (DCT) into the frequency domain using a transform unit (420, figure 4; [0044]). A quantization unit converts the transform coefficients into discrete quantum values (430, figure 4; [0045]). The quantized transform coefficients can be entropy encoded by an entropy encoding unit (440, figure 4; [0045). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Cover with the encoder (specifically 410, 420, 430, and 440, figure 4; Han) as taught by Han to be able to encode a block of an image. Doing so would provide high-resolution video/image transmitted over communication channels having limited bandwidth ([0001]). The modified system would compression-encode an image signal indicating a medical captured image by a subset of pixels (processed in units of blocks [0042]; Han; a segment, a slice, or any other portion of a frame [0039]) that is smaller than the medical captured image; and transmit the image signal compression- encoded by the subset of pixels (wirelessly transmitted [0060]).
Regarding claim 16, Han further teaches the transmission circuitry is configured to transform a frequency of the image signal (transform …based on spatial frequency [0044]; Han), quantize the frequency-transformed image signal (quantization unit…[0045]), and allocate a code to the image signal (entropy encoded…[0045]), and thereby compression-encodes the image signal by the subset of pixels (compressed bitstream, figure 4).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881) and Han (US 2018/0070106) as applied to claims 2 (for claim 3) and 16 (for claim 17) above, and further in view of Juri (US 5,355,167).
Regarding claims 3 and 17, Cover and Han disclose all of the features in the current invention as shown for claims 2 and 16 above. They are silent regarding the circuitry is configured to allocate a code having a fixed length to a frequency component lower than a set threshold value and allocate a code having a variable length to a frequency component other than the low frequency component.  
Juri teaches a transform coding apparatus for high efficiency coding (abstract). The apparatus orthogonally transforms an input signal (Col. 12, lines 21-22). The orthogonal components are quantized (Col. 12, lines 40 and 50). Fixed length encoding is performed on orthogonal components that have a quantized value of a low frequency (Col. 12, lines 39-50). Variable length encoding is performed on orthogonal components with a quantized value of medium/high frequency (Col. 12, lines 50-55). This allows for a data amount reduction effect (Col. 12, lines 25-26).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the encoding processing unit of Cover and Han to apply fixed length encoding for low frequency components and variable length encoding for medium/high frequency components (Col. 12, lines 17-57) as taught by Juri. Doing so would allow for a data amount reduction effect (Col. 12, lines 25-26). The modified device would have the circuitry is configured to allocate a code having a fixed length to a frequency component lower than a set threshold value (Col. 12, lines 39-50; Juri) and allocate a code having a variable length to a frequency component other than the low frequency component (Col. 12,lines 50-55).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881) and Han (US 2018/0070106) as applied to claim 2 above, and further in view of Srinivasan (US 2005/0053302).
Regarding claim 4, Cover and Han disclose all of the features in the current invention as shown above for claim 2. They are silent regarding the circuitry is configured not to quantize a frequency component lower than a set threshold value.  
Srinivasan discloses a video encoder/decoder where transform coefficients may be selectively quantized ([0005]). The least significant bits can be dropped ([0005]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Cover and Han to selectively quantize a frequency component as taught by Srinivasan. Doing so would allow for a reduction in resolution ([0005]). The modified device would have the circuitry is configured not to quantize a frequency component lower than a set threshold value (selectively quantized…drop the least significant bits [0005]; Srinivasan | the examiner interpreted there to be a set threshold value, where components less than that value are dropped).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881) and Han (US 2018/0070106) as applied to claim 1 above, and further in view of Pomianowski (US 2013/0094775).
Regarding claim 6, Cover and Han disclose all of the features in the current invention as shown above in claim 1. They are silent regarding the circuitry is configured to compression- encode the image signal at a set compression ratio.  
Pomianowski teaches an encoder that uses a fixed-rate region-based compression scheme ([0044]). This allows the level of information reduction to be chosen to allow the region to be encoded at the desired compression acceptability criteria ([0044]). The compression acceptability criteria may include a specific bit rate, a specific image quality, or combinations thereof (abstract). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Cover and Han to use a fixed-rate region-based compression scheme ([0044]) as taught by Pomianowski. Doing so would allow the user to choose the level of information reduction and allow the region to be encoded at the desired compression acceptability criteria ([0044]). The modified device would have the circuitry is configured to compression- encode the image signal at a set compression ratio (fixed-rate [0044]).  
Regarding claim 7, Pomianowski further teaches the compression ratio is a compression ratio corresponding to a procedure set by selecting the procedure (chosen…desired compression acceptability criteria [0044]; Pomianowski | the examiner interpreted “the procedure” can have certain requirements that impact the compression acceptability criteria, like bit rate, image quality; abstract).  
Regarding claim 8, Pomianowski further teaches the compression ratio is a pre-set fixed compression ratio (chosen…[0044]; Pomianowski | the examiner interpreted the chosen level of information reduction would be pre-set).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cover (US 2008/0139881) and Han (US 2018/0070106) as applied to claim 1 above, and further in view of Blumenkranz (US 2009/0248038).
Regarding claim 14, Cover and Han disclose all of the features in the current invention as shown above for claim 1. They are silent regarding an arm including a plurality of links connected to each other by joints; and the imaging device supported by the arm.  
Blumenkranz teaches a robotic surgical system (abstract) with a manipulator system (6, figure 1b). The manipulator system has at least four robotic manipulator assemblies. One of the manipulator assemblies is  a manipulator (10, figure 1b) which controls the motion of an endoscope (11, figure 1b) to capture an image ([0046]). The manipulator system is controlled by one or more input devices (2, figure 1a) at a surgeon’s console.
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Cover and Han to have a manipulator system of a robotic surgical system as taught by Blumenkranz. Doing so would allow a surgeon to remotely control the motion of the endoscope/device ([0046]). The modified device would have an arm (10, figure 1) including a plurality of links (see segments for each arm, figure 1b) connected to each other by joints (see 9, figure 1b | setup joints 9 [0054]); and the imaging device supported by the arm (see 11, figure 1b). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 23, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795